Order filed March 19, 2014




                                             In The

                           Fourteenth Court of Appeals
                                     NO. 14-13-00349-CV
                                          ____________

                           DRAKE INTERIORS, L.L.C., Appellant

                                                V

                 ANDREA MARIE THOMAS & ROBERT WARREN THOMAS


                           On Appeal from the 334th District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2009-22182

                                           ORDER

       The clerk’s record was filed May 20, 2013 . Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Defendant’s Second Amended Answer filed May 11, 2011.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before March 26, 2014, containing Defendant’s Second Amended Answer filed May 11, 2011.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                 PER CURIAM